      Case 2:20-cv-00105 Document 23 Filed on 09/11/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              September 11, 2020
                          UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

TOMMY ALLEN O’NEAL,                         §
                                            §
          Plaintiff,                        §
VS.                                         § CIVIL ACTION NO. 2:20-CV-105
                                            §
JACK E HUNTER, et al,                       §
                                            §
          Defendants.                       §

                              ORDER ADOPTING
                       MEMORANDUM AND RECOMMENDATION

       Pending before the Court is Plaintiff Tommy Allen O’Neal’s complaint, as

supplemented, alleging violations of his civil rights under 42 U.S.C. § 1983. D.E. 1, 11,

12, 13.    On June 1, 2020, United States Magistrate Judge Jason B. Libby issued a

Memorandum and Recommendation (M&R, D.E. 15), recommending that Plaintiff’s

action be dismissed and that the dismissal count as a strike under the three strikes rule.

28 U.S.C. § 1915(g). Plaintiff timely filed two motions, construed as objections on June

8, 2020. D.E. 16, 17, 22.

       Plaintiff’s first objection claims that his Sixth and Eighth Amendment rights were

violated when he was convicted on false accusations or hearsay. He seeks reversal of his

conviction and $25 million in damages. D.E. 16. As explained in the M&R, reversal of a

conviction is not a remedy available in a § 1983 case. D.E. 15, p. 6. And damages for a

wrongful conviction are not available unless and until the conviction has been reversed

on direct appeal, expunged by executive order, declared invalid by a state tribunal, or

called into question by a federal court's issuance of a writ of habeas corpus. Id., p. 5.
1/3
      Case 2:20-cv-00105 Document 23 Filed on 09/11/20 in TXSD Page 2 of 3




Plaintiff has offered no facts, legal authority, or analysis to call these conclusions into

doubt. His first objection is OVERRULED.

       Plaintiff’s second objection repeats the allegations of his first objection with

additional complaints regarding the nature of the evidence on which he was convicted,

mentions ineffective assistance of counsel, and questions judicial immunity. D.E. 17.

The M&R properly addressed these claims, including the law that establishes that court-

appointed counsel are not state actors acting under color of law subject to a § 1983 claim

and state judges have immunity for their actions on the bench. D.E. 15, p. 5 n.3. Plaintiff

has offered no facts, authorities, or legal analysis that calls these conclusions into

question. Plaintiff’s second objection is OVERRULED.

       Having reviewed the findings of fact, conclusions of law, and recommendations

set forth in the Magistrate Judge’s Memorandum and Recommendation, as well as

Plaintiff’s objections, and all other relevant documents in the record, and having made a

de novo disposition of the portions of the Magistrate Judge’s Memorandum and

Recommendation      to   which   objections   were    specifically   directed,   the   Court

OVERRULES Plaintiff’s objections and ADOPTS as its own the findings and

conclusions of the Magistrate Judge. Accordingly, Plaintiff’s claims against Defendant

Deanne Galvan are DISMISSED pursuant to Plaintiff’s request and his claims against

Jack Hunter and Gerald Rogen are DISMISSED as frivolous until such time as Plaintiff

satisfies the conditions set forth in Heck v. Humphrey, 512 U.S. 477 (1994). This

dismissal shall count as a “strike” for purposes of 28 U.S.C. § 1915(g), and the Clerk of


2/3
      Case 2:20-cv-00105 Document 23 Filed on 09/11/20 in TXSD Page 3 of 3




Court is INSTRUCTED to send notice of this dismissal to the Manager of the Three

Strikes List for the Southern District of Texas at Three_Strikes@txs.uscourts.gov.

       ORDERED this 11th day of September, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




3/3
